Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 1-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claims are directed to the subcombination of the process for forming the assembly which is related solely to the manufacture of the composite tube. The originally filed and examined claims 1-15 related to a combination of an assembly of a tube and a metal end fitting which assembly had a net zero coefficient of thermal expansion. The applicant was advised in paragraph 5 of the previous Office action to amend the preamble to “a method of making a hybrid composite laminate tube structure with at least one metallic fitting”, but instead has chosen to remove the metallic fitting and the net zero coefficient of thermal expansion of the assembly limitations and instead is now only claiming the method of making the composite laminate tube structure. It should be quite evident that the tube as now claimed has other uses other than in the identified assembly with the end fitting as the tube could be used as a structural member of a vehicle or building, a drive shaft, or a ski pole where no metallic fitting is attached onto the end of the same. Additionally, because the specifics of the combination might be patentable on their own merits (where the net zero coefficient of thermal expansion of the assembly played a critical role), it is evident that the specifics of the subcombination are not required in the combination. Applicant is advised that the Office does NOT permit a shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention, see MPEP 819. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-15 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant’s election of Group I, claims 1-15 in the reply filed on May 212, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-42 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 12, 2021.
The amendment filed on July 11, 2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because as established above, the subcombination as claimed has different utility and the combination claim is a different invention not requiring the particulars of the subcombination for patentability of the same (noting that applicant constructively elected the combination assembly claims of the method by original presentation).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. Extensions of time under 37 CFR 1.136(a) are available but in no case can any extension carry the date for reply to this latter beyond the maximum of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746